                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

KEVIN LEE LANE,                              )
                                             )
             Plaintiff,                      )
                                             )
v.                                           )      No.:   3:20-CV-102-TAV-DCP
                                             )
ANDERSON COUNTY, TENNESSEE,                  )
SOUTHERN HEALTH PARTNERS,                    )
STATE OF TENNESSEE,                          )
ANDERSON COUNTY                              )
DETENTION FACILITY, and                      )
ANDERSON COUNTY                              )
SHERIFF’S OFFICE,                            )
                                             )
             Defendants.                     )


                     MEMORANDUM OPINION AND ORDER

      The Court is in receipt of a pro se prisoner’s complaint under 42 U.S.C. § 1983

[Doc. 1] and motion for leave to proceed in forma pauperis [Doc. 4].

I.    APPLICATION TO PROCEED IN FORMA PAUPERIS

      It appears from the motion for leave to proceed in forma pauperis that Plaintiff lacks

sufficient financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C.

§ 1915, this motion [Doc. 4] will be GRANTED.

      Because Plaintiff is an inmate at the Anderson County Detention Facility, he is

ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust

account is DIRECTED to submit to the Clerk, U.S. District Court, 800 Market Street,

Suite 130, Knoxville, Tennessee 37902 as an initial partial payment, whichever is the

greater of: (a) twenty percent (20%) of the average monthly deposits to Plaintiff’s inmate
trust account; or (b) twenty percent (20%) of the average monthly balance in his inmate

trust account for the six-month period preceding the filing of the complaint. 28 U.S.C.

§ 1915(b) (1) (A) and (B). Thereafter, the custodian of Plaintiff’s inmate trust account is

directed to submit twenty percent (20%) of Plaintiff’s preceding monthly income (or

income credited to Plaintiff’s trust account for the preceding month), but only when such

monthly income exceeds ten dollars ($10.00), until the full filing fee of three hundred fifty

dollars ($350.00) as authorized under 28 U.S.C. § 1914(a) has been paid to the Clerk. 28

U.S.C. § 1915(b)(2).

       To ensure compliance with this fee-collection procedure, the Clerk will be

DIRECTED to mail a copy of this memorandum and order to the custodian of inmate

accounts at the institution where Plaintiff is now confined, and to the Attorney General for

the State of Tennessee. This order shall be placed in Plaintiff’s prison file and follow him

if he is transferred to another correctional institution. The Clerk also will be DIRECTED

to provide a copy to the Court’s financial deputy.

II.    SCREENING

       A.     Plaintiff’s Allegations

       Plaintiff claims that he has been denied adequate medical and dental care while

housed at the Anderson County Detention Facility [Doc. 1 p. 4-6]. Specifically, he claims

that he has been denied dentures and/or a soft food tray despite having no teeth, and that

has been repeatedly denied medical evaluation and treatment for kidney stones [Id.]. He

asks the Court to award him monetary damages for his pain and suffering [Id. at 7].


                                             2
       B.     Screening Standard

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen

prisoner complaints and sua sponte dismiss any claims that are frivolous or malicious, fail

to state a claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The

dismissal standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662

(2009) and in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for

failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant

statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468,

470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

       Courts liberally construe pro se pleadings filed in civil rights cases and hold them

to a less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner,

404 U.S. 519, 520 (1972). Allegations that give rise to a mere possibility that a plaintiff

might later establish undisclosed facts supporting recovery are not well-pled and do not

state a plausible claim, however. Twombly, 550 U.S. at 555, 570. Further, formulaic and

conclusory recitations of the elements of a claim which are not supported by specific facts

are insufficient to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 681

(2009).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. Braley v. City
                                              3
of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself

create any constitutional rights; it creates a right of action for the vindication of

constitutional guarantees found elsewhere”).

      C.     Analysis

      First, the Court finds that Plaintiff cannot sustain a § 1983 claim against the State of

Tennessee, as under the Eleventh Amendment to the United States Constitution, a State is

immune from actions for damages unless its immunity has been abrogated by Congress or

expressly waived by the State. U.S. Const. Amend XI; Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984); Quern v. Jordan, 440 U.S. 332, 320–45 (1979).

Tennessee has not waived its immunity. See Berndt v. State of Tennessee, 796 F.2d 879,

881 (6th Cir. 1986) (noting that Tennessee has not waived immunity to suits under § 1983).

Accordingly, Plaintiff cannot recover monetary damages against Tennessee, and the State

will be DISMISSED.

      Next, the Court notes that Plaintiff has named both the Anderson County Detention

Facility (“ACDF”) and the Anderson County Sheriff’s Office as Defendants. However,

neither the County Jail nor the Sheriff’s Department is a “person” amenable to suit within

the meaning of § 1983. See, e.g., Cage v. Kent County Corr. Facility, No. 96-1167, 1997

WL 225647, at *1 (6th Cir. May 1, 1997) (stating that “[t]he district court also properly

found that the jail facility named as a defendant was not an entity subject to suit under

§ 1983”). Therefore, Plaintiff cannot maintain suit against these entities, and both ACDF

and the Anderson County Sheriff’s Office will be DISMISSED.


                                             4
       Finally, Plaintiff maintains that Anderson County, Tennessee, and ACDF’s contract

medical provider, Southern Health Partners, have denied him adequate medical and dental

treatment. For either of these entities to be responsible for the violations alleged, Plaintiff

must identify a policy or custom that caused his injuries. See Monell v. Dep’t of Soc. Servs.

of New York, 436 U.S. 658, 690-91 (1978) (holding local governments can be sued under

§ 1983 for constitutional deprivations made pursuant to custom or policy); Miller v.

Sanilac, 606 F.3d 240, 254-55 (6th Cir. 2010) (holding plaintiff must show that policy or

custom of company was “moving force” behind the alleged deprivation of rights to prevail

in § 1983 action). The Supreme Court has held:

       Locating a “policy” ensures that a municipality is held liable only for those
       deprivations resulting from the decisions of its duly constituted legislative
       body or of those officials whose acts may fairly be said to be those of the
       municipality. Similarly, an act performed pursuant to a “custom” that has
       not been formally approved by an appropriate decisionmaker may fairly
       subject a municipality to liability on the theory that the relevant practice is
       so widespread as to have the force of law.

Bd. of County Commr’s v. Brown, 520 U.S. 397, 403-04 (1997) (citation and internal

citation omitted).

       Liberally construing Plaintiff’s complaint, the Court finds Plaintiff’s allegations

sufficient at this stage to state a plausible claim that Anderson County (as the entity that

operates the ACDF) and Southern Health Partners (as ACDF’s contract medical provider)

have a custom or policy of not providing adequate medical and dental treatment to the

inmates in their care. Accordingly, Plaintiff’s claims for the denial of adequate medical




                                              5
and dental care will PROCEED as to Defendants Anderson County, Tennessee, and

Southern Health Partners.

III.   CONCLUSION

       For the reasons set forth above:

       1.     Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 4] is
              GRANTED;

       2.     Plaintiff is ASSESSED the civil filing fee of $350.00;

       3.     The custodian of Plaintiff’s inmate trust account is DIRECTED to submit
              the filing fee to the Clerk in the manner set for above;

       4.     The Clerk is DIRECTED to mail a copy of this memorandum and order to
              the custodian of inmate accounts at the institution where Plaintiff is now
              confined, to the Attorney General for the State of Tennessee, and to the
              Court’s financial deputy;

       5.     Plaintiff’s claims that Anderson County, Tennessee, and Southern Health
              Partners denied him adequate medical and dental care shall PROCEED;

       6.     The Clerk is hereby DIRECTED to send Plaintiff service packets (a blank
              summons and USM 285 form) for Defendants Anderson County and
              Southern Health Partners;

       7.     Plaintiff is ORDERED to complete the service packets and return them to
              the Clerk’s Office within twenty-one (21) days of entry of this memorandum
              and order. At that time, the summonses will be signed and sealed by the
              Clerk and forwarded to the U.S. Marshal for service pursuant to Fed. R. Civ.
              P. 4;

       8.     Plaintiff is NOTIFIED that failure to return the completed service packets
              within the time required may result in dismissal of this action for want of
              prosecution and/or failure to follow Court orders;

       9.     Defendants shall answer or otherwise respond to the complaint within
              twenty-one (21) days from the date of service. If any Defendant fails to
              timely respond to the complaint, any such failure may result in entry of
              judgment by default;
                                            6
10.   Defendants State of Tennessee, Anderson County Detention Facility, and
      Anderson County Sheriff’s Office are DISMISSED; and

11.   Plaintiff is ORDERED to immediately inform the Court and Defendants or
      their counsel of record of any address changes in writing. Pursuant to Local
      Rule 83.13, it is the duty of a pro se party to promptly notify the Clerk and
      the other parties to the proceedings of any change in his or her address, to
      monitor the progress of the case, and to prosecute or defend the action
      diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address to
      this Court within fourteen (14) days of any change in address may result in
      the dismissal of this action.

ENTER:


                           s/ Thomas A. Varlan
                           UNITED STATES DISTRICT JUDGE




                                    7
